2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
3.	Applicant's election with traverse of the invention of Group I, claims 1-3, 7-19, 21, 22, and 25, and of the species set forth at page 4, in the reply filed on August 1, 2019 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 4-6, 20, 23, and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 1, 2019.
	Search and examination has been extended to all of the species encompassed by instant claims 1-3, 7-14, 16-19, 21, 22, 25, and 26, which have been examined on the merits in their entirety.
4.	Instant claims 1-3, 7-14, 16-19, 21, 22, 25, and 26 are deemed to be entitled under 35 U.S.C. 119(a)-(d) to the benefit of the filing date of the foreign priority application EP 14180004.5 because the foreign priority application, under the test of 35 U.S.C. 112(a), discloses the instant claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6.	Claims 1-3, 8, 10-14, 17-19, 21, 22, 25, and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Folkman et al (U.S. Patent Application Publication 2008/0248030) as evidenced by Folkman et al (U.S. Patent No. 6,017,954).  Folkman et al ‘030 teaches an HPMA copolymer-TNP-470 conjugate which is used to treat cancer.  The conjugate is co-administered with an anti-VEGF monoclonal antibody and optionally with other chemotherapeutic agents.  Administration can be, e.g., intravenous, intramuscular, etc.  See, e.g., the Abstract and paragraphs [0007], [0024], [0042], and [0043].  The structure of the conjugate is shown in Figure 1A, in which 

    PNG
    media_image1.png
    117
    151
    media_image1.png
    Greyscale
corresponds to Inventors’ linker moiety -L1 (in which one of R5 and R5a is substituted with -L2-Z, and the other is -H; a2=a1=0; and R3, R3a, R2, R2a, R4, R1, and R1a are each -H); in which 
    PNG
    media_image2.png
    282
    269
    media_image2.png
    Greyscale
corresponds to Inventors’ -D which is a primary amine-comprising biologically active moiety; and in which the remainder of the conjugate shown in Figure 1 corresponds to Inventors’ -L2-Z, where Z is a HPMA copolymer.  Figure 1 teaches that for the HPMA copolymer, x=90 and y=10; accordingly, the molecular weight of the HPMA polymer portion is approximately 13 kDa.  The portion of Folkman et al ‘030’s conjugate corresponding to Inventors’ -D is the same as the compound of Example 23 of Folkman et al ‘954, which is shown in the Table at column 13 to exhibit angiogenesis inhibitory activity.  Folkman et al ‘954 is therefore evidence that the portion of Folkman et al ‘030’s conjugate corresponding to Inventors’ -D is a biologically active moiety and therefore meets the claim requirements.  With respect to instant claim 17, the -CO- group to which 
    PNG
    media_image1.png
    117
    151
    media_image1.png
    Greyscale
is attached in Folkman et al ‘030’s conjugate corresponds to Inventors’   -L2- group.  With respect to instant claim 19, Folkman et al ‘030’s conjugate corresponds to Inventors’ formula (Ib).
7.	Claims 1-3, 8, 10-14, 17-19, 21, 22, 25, and 26 are rejected under 35 U.S.C. 103 as being obvious over Petersen (U.S. Patent Application Publication 2013/0137831) as evidenced by Folkman et al (U.S. Patent No. 6,017,954).  Petersen teaches a HPMA-co-MA copolymer conjugated to 6-carbamoylfumigillin.  The conjugates inhibit MetAP2 activity and are used as angiogenesis inhibitors, e.g., in the treatment of carcinomas.  See, e.g., paragraphs [0034] and [0035], and Examples 8 and 11.  The conjugate of Example 8 corresponds to Inventors’ formula (I) in which 

    PNG
    media_image3.png
    235
    456
    media_image3.png
    Greyscale
corresponds to Inventors’ -D which is a primary amine-comprising biologically active moiety;

    PNG
    media_image4.png
    146
    235
    media_image4.png
    Greyscale
corresponds to Inventors’ linker moiety -L1 (in which one of R5 and R5a is substituted with -L2-Z, and the other is -H; a2=a1=0; R3, R3a, R2, R2a, R1, and R1a are each -H; and R4 is -C(R9R9aR9b) in which each of R9, R9a, and R9b is -H); and 

    PNG
    media_image5.png
    110
    279
    media_image5.png
    Greyscale
 corresponds to Inventors’ -L2-Z, where Z is a HPMA-co-MA copolymer.  The portion of Petersen’s conjugate corresponding to Inventors’ -D is the same as the compound of Example 23 of Folkman et al ‘954, which is shown in the Table at column 13 to exhibit angiogenesis inhibitory activity.  Folkman et al ‘954 is therefore evidence that the portion of Petersen’s conjugate corresponding to Inventors’ -D is a biologically active moiety and therefore meets the claim requirements.  Similarly, the conjugate of Example 11 also meets the limitations of Inventors’ formula (I), with the exception that the other of R5 and R5a is -C(R9R9aR9b) in which each of R9, R9a, and R9b is -H.  Peterson does not teach a molecular weight for the HPMA-co-MA copolymers used in the conjugates of Examples 8 and 11.  However, in general, Petersen teaches that the molecular weight of the conjugate should be sufficiently large to avoid rapid elimination via kidney ultrafiltration, and low enough to prevent undesirable accumulation within the body, e.g.k, less than about 60 kDa or about 35 kDa.  See, e.g., paragraphs [0026] and [0053].  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to determine all operable and optimal 
the -CO- group to which 
    PNG
    media_image4.png
    146
    235
    media_image4.png
    Greyscale
is attached corresponds to Inventors’   -L2- group.  With respect to instant claim 19, Petersen’s conjugates of Examples 8 and 11 correspond to Inventors’ formula (Ib).  With respect to instant claim 21, Petersen does not teach combining the conjugates of Examples 8 and 11 with one or more excipients.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the conjugates of Examples 8 and 11 of Petersen with one or more excipients, because the conjugates of Petersen are intended to be used pharmaceutically, and because it is routine in the pharmaceutical arts to combine a therapeutically active agent with one or more known excipients with only the expected gain of excipient function. 
8.	Applicant’s amendments filed January 24, 2022 overcome the anticipation rejection set forth in section 4 of the Office action mailed September 24, 2021.  However, upon further consideration, new grounds of rejection are made for the reasons set forth above.
9.	Claims 7, 9, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor James Alstrum-Acevedo can be reached at (571) 272-5548.  The fax number for formal communications to be entered into the record is (571) 273-8300; for informal communications such as proposed amendments, the fax number (571) 273-0969 can be used.  The telephone number for the Technology Center 1600 receptionist is (571) 272-1600.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jeffrey E. Russel/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        
 
JRussel
February 23, 2022